*407HRC’s determination had a rational basis and was not arbitrary and capricious (see Matter of McFarland v New York State Div. of Human Rights, 241 AD2d 108, 111-112 [1998]). Notwithstanding petitioner’s concern with HRC’s alleged predisposition, the record establishes that HRC conducted a sufficient investigation, including interviewing over 20 witnesses, that was not “abbreviated or one sided” into her claims of discrimination on the basis of race, color, gender and sexual orientation (Matter of Levin v New York City Commn. on Human Rights, 12 AD3d 328, 329 [2004]). Nor is there evidence that HRC was biased against petitioner.
In light of the foregoing, petitioner’s request to convert this proceeding into a plenary action (CPLR 103 [c]) has been rendered academic. Concur — Lippman, PJ., Gonzalez, Nardelli, Buckley and Acosta, JJ. [See 2007 NY Slip Op 31312(U).]